
	
		II
		110th CONGRESS
		1st Session
		S. 476
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Grassley (for
			 himself and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 3 of title 28, United
		  States Code, to provide for 11 circuit judges on the United States Court of
		  Appeals for the District of Columbia Circuit.
	
	
		1.Judges on the United States
			 Court of Appeals for the District of Columbia Circuit
			(a)In
			 generalThe table under
			 section 44(a) of title 28, United States Code, is amended by striking the item
			 relating to the District of Columbia and inserting the following:
				
					
						
							“District of Columbia11”.
							
						
					
				
			(b)Existing
			 vacancy not filledIn order
			 to comply with the amendment made under subsection (a), 1 of the vacancies of
			 circuit judges on the United States Court of Appeals for the District of
			 Columbia Circuit which existed on the date preceding the date of the enactment
			 of this Act, shall not be filled.
			
